******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     RONALD LORICCO, TRUSTEE v. HULA’S
          NEW HAVEN, LLC, ET AL.
                (AC 36363)
                 Sheldon, Keller and Bear, Js.
       Argued February 6—officially released May 26, 2015

(Appeal from Superior Court, judicial district of New
               Haven, Zemetis, J.)
  John R. Harness, with whom, on the brief, was Brian
P. Kraemer, for the appellants (defendants).
  Robert T. Harrington, for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The plaintiff, Ronald LoRicco, trustee,
a landlord, brought this action against the defendant
Hula’s New Haven, LLC, a tenant, seeking payments
pursuant to a commercial lease agreement. The plaintiff
also named as defendants Donald G. Kelly, Albert J.
Silverman and Todd M. Kazakowski, also known as Tom
M. Kosakowski, as guarantors of the lease. Following a
trial, the court, Zemetis, J., rendered judgment in favor
of the plaintiff as to all defendants by way of a memoran-
dum of decision filed November 22, 2013. The defen-
dants claim on appeal that the trial court erred in
enforcing the guarantee because there was no meeting
of the minds as to its terms. We have examined the
record on appeal and considered the briefs and the
arguments of the parties, and conclude that the judg-
ment of the trial court should be affirmed. Because the
trial court thoroughly addressed the arguments raised
in this appeal, we adopt its well reasoned decision as
a statement of the facts and the applicable law on the
issue. See LoRicco v. Hula’s New Haven, LLC, 53 Conn.
Supp. 372,        A.3d       (2013). Any further discussion
by this court would serve no useful purpose. See, e.g.,
Woodruff v. Hemingway, 297 Conn. 317, 321, 2 A.3d
857 (2010).
  The judgment is affirmed.